DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 9-14, and 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kojovic et al. (US20040012901), hereinafter referred to as ‘Kojovic’.

	Regarding Claim 1, Kojovic discloses a method for differential protection (an electrical protection system [0005]; the protection device may include a differential relay [0008]), determining a first current value associated with a first current transformer coupled to a first location in a differential protection zone (In this case, the first current is output from the secondary winding, and the first Rogowski coil may be located within a vault housing the transformer [0007]), the first current transformer having a first transformer ratio (A table containing a first winding ratio of a transformer of the EAF system at a first position of an operating tap of the transformer [0011]); determining a second current value associated with a second current transformer coupled to a second location in the differential protection zone (to measure a second current in the second conductor and output a second signal. In this case, the first conductor may be associated with a primary winding of a transformer of the EAF system and the second conductor may be associated with a secondary winding of the transformer [0008]), 
the second current transformer having a second transformer ratio (a second winding ratio of the transformer at a second position of the operating tap… the second winding ratio is associated with a present position of the operating tap [0011]); and determining, by a controller (the tap position signal 1328 may be passed to the relay 1308 through a Programmable Logic Controller ("PLC"), or through some other technique for communicating the tap position information to the relay 1308 [0146]), a type of fault associated with the protection zone based on the first current value and the second current value (to measure a first current in the first conductor and output a first signal, where the first conductor is part of an electric arc furnace (EAF) system, and a protection device operable to use the first signal in determining that a fault exists in the EAF system [0005]; The first protection zone 104 may include one or more circuit elements (not shown), such as, for example, a transformer [0036]).
	However, Kojovic does not disclose the type of fault associated with the differential protection zone based on the first current value and the second value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to incorporate a type of fault associated with the differential protection zone based on the first current value and the second current value to protect elements within the second protection zone (Kojovic [0043]) for the of benefit of improving the operation of the protection zone.

	Regarding Claim 2, Kojovic discloses the claimed invention discussed in claim 1.

Kojovic discloses the first transformer ratio and the second transformer ratio (a first winding ratio of a transformer [0011]; a second winding ratio of the transformer at a second position).
	However, Kojovic does not disclose the first transformer ratio is greater than the second transformer ratio.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to determine the first transformer ratio is greater than the second transformer ratio to provide the expected operation of the first and second transformers and to step down the current for the of benefit of improving the operation of the detection zone.

	Regarding Claim 3, Kojovic discloses the claimed invention discussed in claim 1.

Kojovic discloses the first transformer ratio and the second transformer ratio (a first winding ratio of a transformer [0011]; a second winding ratio of the transformer at a second position).
However, Kojovic does not disclose the first transformer ratio is less than the second transformer ratio.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to determine the first transformer ratio is less than the second transformer ratio to provide the expected operation of the first and second transformers and to step up the current for the benefit of improving the operation of the detection zone.

	Regarding Claim 4, Kojovic discloses the claimed invention discussed in claim 2.

Kojovic discloses determining, by the controller (the tap position signal 1328 may be passed to the relay 1308 through a Programmable Logic Controller ("PLC"), or through some other technique for communicating the tap position information to the relay 1308 [0146]), the type of fault associated with the protection zone based on the first current value (to measure a first current in the first conductor and output a first signal, where the first conductor is part of an electric arc furnace (EAF) system, and a protection device operable to use the first signal in determining that a fault exists in the EAF system [0005]; The first protection zone 104 may include one or more circuit elements (not shown), such as, for example, a transformer [0036]): determining an expected current difference value between the first current value and the second current value based on the first transformer ratio and the second transformer ratio (the relay 116 may determine that an output current, 10, is exceeds a difference of the currents I.sub.1B and I.sub.2B, where a factor may be included to account for acceptable levels of measurement errors [0042]); and determining an overcurrent fault based on sensing, by the controller, a current value having a larger magnitude than the expected current difference value (The relay 116 compares an actual current within a overcurrent protection zone, such as the current I.sub.2A within a second protection zone 118 (as represented by the current I.sub.2B), to the maximum current level. When the maximum current level is exceeded, the relay 116 may then protect elements within the second protection zone 118 by tripping an appropriate circuit breaker [0043]).
However, Kojovic does not disclose the type of fault associated with the differential protection zone based on the first current value and the second value and determining an expected current difference value between the first current value and the second current value based on the first transformer ratio and the second transformer ratio.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to incorporate a type of fault associated with the differential protection zone based on the first current value and the second current value to protect elements within the second protection zone (Kojovic [0043]) for the of benefit of improving the operation of the protection zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to determine an expected current difference value between the first current value and the second current value based on the first transformer ratio and the second transformer ratio to determine a current at two different locations for the benefit of improving the operation of the protection zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to determining an overcurrent fault based on sensing, by the controller, a current value having a larger magnitude than the expected current difference value to protect elements within the second protection zone (Kojovic [0043]) for the benefit of improving the operation of the protection zone.

Regarding Claim 7, Kojovic discloses the claimed invention discussed in claim 3.

Kojovic discloses determining, by the controller (the tap position signal 1328 may be passed to the relay 1308 through a Programmable Logic Controller ("PLC"), or through some other technique for communicating the tap position information to the relay 1308 [0146]), the type of fault associated with the differential protection zone based on the first current value and the second value comprises (to measure a first current in the first conductor and output a first signal, where the first conductor is part of an electric arc furnace (EAF) system, and a protection device operable to use the first signal in determining that a fault exists in the EAF system [0005]): determining an expected current difference value between the first current value and the second current value based on the first transformer ratio and the second transformer ratio (the relay 116 may determine that an output current, 10, is exceeds a difference of the currents I.sub.1B and I.sub.2B, where a factor may be included to account for acceptable levels of measurement errors [0042]); and determining an overcurrent fault based on sensing, by the controller (The relay 116 compares an actual current within a overcurrent protection zone, such as the current I.sub.2A within a second protection zone 118 (as represented by the current I.sub.2B), to the maximum current level. When the maximum current level is exceeded, the relay 116 may then protect elements within the second protection zone 118 by tripping an appropriate circuit breaker [0043]).
However, Kojovic does not disclose the type of fault associated with the differential protection zone based on the first current value and the second value and determining an overcurrent fault based on sensing, by the controller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to incorporate a type of fault associated with the differential protection zone based on the first current value and the second current value to protect elements within the second protection zone (Kojovic [0043]) for the of benefit of improving the operation of the protection zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to determine an overcurrent fault based on sensing, by the controller a current value within a predefined range of current values to protect elements within the second protection zone (Kojovic [0043]) for the benefit of improving the operation of the protection zone.

	Regarding Claim 9, Kojovic discloses the claimed invention discussed in claim 3.

Kojovic discloses determining, by the controller (the tap position signal 1328 may be passed to the relay 1308 through a Programmable Logic Controller ("PLC"), or through some other technique for communicating the tap position information to the relay 1308 [0146]), the type of fault associated with the protection zone based on the first current value (to measure a first current in the first conductor and output a first signal, where the first conductor is part of an electric arc furnace (EAF) system, and a protection device operable to use the first signal in determining that a fault exists in the EAF system [0005]; The first protection zone 104 may include one or more circuit elements (not shown), such as, for example, a transformer [0036]): determining an expected current difference value between the first current value and the second current value based on the first transformer ratio and the second transformer ratio (the relay 116 may determine that an output current, 10, is exceeds a difference of the currents I.sub.1B and I.sub.2B, where a factor may be included to account for acceptable levels of measurement errors [0042]); and determining an overcurrent fault based on sensing, by the controller, a current value having a larger magnitude than the expected current difference value (The relay 116 compares an actual current within a overcurrent protection zone, such as the current I.sub.2A within a second protection zone 118 (as represented by the current I.sub.2B), to the maximum current level. When the maximum current level is exceeded, the relay 116 may then protect elements within the second protection zone 118 by tripping an appropriate circuit breaker [0043]).
However, Kojovic does not disclose the type of fault associated with the differential protection zone based on the first current value and the second value and determining an expected current difference value between the first current value and the second current value based on the first transformer ratio and the second transformer ratio.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to incorporate a type of fault associated with the differential protection zone based on the first current value and the second current value to protect elements within the second protection zone (Kojovic [0043]) for the of benefit of improving the operation of the protection zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to incorporate determining an expected current difference value between the first current value and the second current value based on the first transformer ratio and the second transformer ratio to determine a current at two different locations for the benefit of improving the operation of the protection zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to determining a differential fault based on sensing, by the controller, a current value having a larger magnitude than the expected current difference value to determine a current at two different locations  for the of benefit of improving the operation of the protection zone.

Regarding Claim 10, Kojovic discloses the claimed invention discussed in claim 1.
Kojovic discloses the second location is closer to a load than the first location (an electrical protection system includes a first Rogowski coil positioned to measure a first current at a first location of an electrical arc furnace (EAF) system and output a first signal, a second Rogowski coil positioned to measure a second current at a second location of the EAF system and output a second signal [0017]).
However, Kojovic does not disclose the second location is closer to a load than the first location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to have the second location is closer to a load than the first location to determine a current at two different locations  for the of benefit of improving the operation of the protection zone.

	Regarding Claim 11, Kojovic discloses a system for differential protection (an electrical protection system [0005]; the protection device may include a differential relay [0008]), a first current transformer having a first transformer ratio (A table containing a first winding ratio of a transformer of the EAF system at a first position of an operating tap of the transformer [0011]), a second current transformer having a second transformer ratio (to measure a second current in the second conductor and output a second signal. In this case, the first conductor may be associated with a primary winding of a transformer of the EAF system and the second conductor may be associated with a secondary winding of the transformer [0008]) a differential protection zone comprising at least one protection unit; (In this case, the first current is output from the secondary winding, and the first Rogowski coil may be located within a vault housing the transformer [0007]), a controller (the tap position signal 1328 may be passed to the relay 1308 through a Programmable Logic Controller ("PLC"), or through some other technique for communicating the tap position information to the relay 1308 [0146]) determine a first current value associated with the first current transformer (A table containing a first winding ratio of a transformer of the EAF system at a first position of an operating tap of the transformer [0011]); determine a second current value associated with the second current transformer (to measure a second current in the second conductor and output a second signal. In this case, the first conductor may be associated with a primary winding of a transformer of the EAF system and the second conductor may be associated with a secondary winding of the transformer [0008]), and determine a type of fault associated with the differential protection zone based on the first current value and the second current value (to measure a first current in the first conductor and output a first signal, where the first conductor is part of an electric arc furnace (EAF) system, and a protection device operable to use the first signal in determining that a fault exists in the EAF system [0005]; The first protection zone 104 may include one or more circuit elements (not shown), such as, for example, a transformer [0036]).
	However, Kojovic does not disclose the type of fault associated with the differential protection zone based on the first current value and the second value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to incorporate a type of fault associated with the differential protection zone based on the first current value and the second current value to protect elements within the second protection zone (Kojovic [0043]) for the of benefit of improving the operation of the protection zone.

Regarding Claim 12, Kojovic discloses the claimed invention discussed in claim 11.
Kojovic discloses the first transformer ratio and the second transformer ratio (a first winding ratio of a transformer [0011]; a second winding ratio of the transformer at a second position).
	However, Kojovic does not disclose the first transformer ratio is greater than the second transformer ratio.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to determine the first transformer ratio is greater than the second transformer ratio to provide the expected operation of the first and second transformers and to step down the current for the of benefit of improving the operation of the detection zone.
	
	Regarding Claim 13,  Kojovic discloses the claimed invention discussed in claim 11.

Kojovic discloses the first transformer ratio and the second transformer ratio (a first winding ratio of a transformer [0011]; a second winding ratio of the transformer at a second position).
However, Kojovic does not disclose the first transformer ratio is less than the second transformer ratio.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to determine the first transformer ratio is less than the second transformer ratio to provide the expected operation of the first and second transformers and to step up the current for the benefit of improving the operation of the detection zone.

Regarding Claim 14, Kojovic discloses the claimed invention discussed in claim 12.
Kojovic discloses determining, by the controller (the tap position signal 1328 may be passed to the relay 1308 through a Programmable Logic Controller ("PLC"), or through some other technique for communicating the tap position information to the relay 1308 [0146]), the type of fault associated with the protection zone based on the first current value (to measure a first current in the first conductor and output a first signal, where the first conductor is part of an electric arc furnace (EAF) system, and a protection device operable to use the first signal in determining that a fault exists in the EAF system [0005]; The first protection zone 104 may include one or more circuit elements (not shown), such as, for example, a transformer [0036]): determining an expected current difference value between the first current value and the second current value based on the first transformer ratio and the second transformer ratio (the relay 116 may determine that an output current, 10, is exceeds a difference of the currents I.sub.1B and I.sub.2B, where a factor may be included to account for acceptable levels of measurement errors [0042]); and determining an overcurrent fault based on sensing, by the controller, a current value having a larger magnitude than the expected current difference value (The relay 116 compares an actual current within a overcurrent protection zone, such as the current I.sub.2A within a second protection zone 118 (as represented by the current I.sub.2B), to the maximum current level. When the maximum current level is exceeded, the relay 116 may then protect elements within the second protection zone 118 by tripping an appropriate circuit breaker [0043]).
However, Kojovic does not disclose the type of fault associated with the differential protection zone based on the first current value and the second value and determining an expected current difference value between the first current value and the second current value based on the first transformer ratio and the second transformer ratio.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to incorporate a type of fault associated with the differential protection zone based on the first current value and the second current value to protect elements within the second protection zone (Kojovic [0043]) for the of benefit of improving the operation of the protection zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to determine an expected current difference value between the first current value and the second current value based on the first transformer ratio and the second transformer ratio to determine a current at two different locations for the benefit of improving the operation of the protection zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to determining an overcurrent fault based on sensing, by the controller, a current value having a larger magnitude than the expected current difference value to protect elements within the second protection zone (Kojovic[0043]) for the benefit of improving the operation of the protection zone.	

Regarding Claim 17, Kojovic discloses the claimed invention discussed in claim 13.
Kojovic discloses determining, by the controller (the tap position signal 1328 may be passed to the relay 1308 through a Programmable Logic Controller ("PLC"), or through some other technique for communicating the tap position information to the relay 1308 [0146]), the type of fault associated with the protection zone based on the first current value (to measure a first current in the first conductor and output a first signal, where the first conductor is part of an electric arc furnace (EAF) system, and a protection device operable to use the first signal in determining that a fault exists in the EAF system [0005]; The first protection zone 104 may include one or more circuit elements (not shown), such as, for example, a transformer [0036]): determining an expected current difference value between the first current value and the second current value based on the first transformer ratio and the second transformer ratio (the relay 116 may determine that an output current, 10, is exceeds a difference of the currents I.sub.1B and I.sub.2B, where a factor may be included to account for acceptable levels of measurement errors [0042]); and determining an overcurrent fault based on sensing, by the controller, a current value having a larger magnitude than the expected current difference value (The relay 116 compares an actual current within a overcurrent protection zone, such as the current I.sub.2A within a second protection zone 118 (as represented by the current I.sub.2B), to the maximum current level. When the maximum current level is exceeded, the relay 116 may then protect elements within the second protection zone 118 by tripping an appropriate circuit breaker [0043]).
However, Kojovic does not disclose the type of fault associated with the differential protection zone based on the first current value and the second value and determining an expected current difference value between the first current value and the second current value based on the first transformer ratio and the second transformer ratio.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to incorporate a type of fault associated with the differential protection zone based on the first current value and the second current value to protect elements within the second protection zone (Kojovic [0043]) for the of benefit of improving the operation of the protection zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to determine an expected current difference value between the first current value and the second current value based on the first transformer ratio and the second transformer ratio to determine a current at two different locations for the benefit of improving the operation of the protection zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to determining an overcurrent fault based on sensing, by the controller, a current value within a predefined range of current values to protect elements within the second protection zone (Kojovic [0043]) for the benefit of improving the operation of the protection zone.

Regarding Claim 19, Kojovic discloses the claimed invention discussed in claim 13.
Kojovic discloses determining, by the controller (the tap position signal 1328 may be passed to the relay 1308 through a Programmable Logic Controller ("PLC"), or through some other technique for communicating the tap position information to the relay 1308 [0146]), the type of fault associated with the protection zone based on the first current value (to measure a first current in the first conductor and output a first signal, where the first conductor is part of an electric arc furnace (EAF) system, and a protection device operable to use the first signal in determining that a fault exists in the EAF system [0005]; The first protection zone 104 may include one or more circuit elements (not shown), such as, for example, a transformer [0036]): determining an expected current difference value between the first current value and the second current value based on the first transformer ratio and the second transformer ratio (the relay 116 may determine that an output current, 10, is exceeds a difference of the currents I.sub.1B and I.sub.2B, where a factor may be included to account for acceptable levels of measurement errors [0042]); and determining an overcurrent fault based on sensing, by the controller, a current value having a larger magnitude than the expected current difference value (The relay 116 compares an actual current within a overcurrent protection zone, such as the current I.sub.2A within a second protection zone 118 (as represented by the current I.sub.2B), to the maximum current level. When the maximum current level is exceeded, the relay 116 may then protect elements within the second protection zone 118 by tripping an appropriate circuit breaker [0043]).
However, Kojovic does not disclose the type of fault associated with the differential protection zone based on the first current value and the second value and determining an expected current difference value between the first current value and the second current value based on the first transformer ratio and the second transformer ratio.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to incorporate a type of fault associated with the differential protection zone based on the first current value and the second current value to protect elements within the second protection zone (Kojovic [0043]) for the of benefit of improving the operation of the protection zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to determine an expected current difference value between the first current value and the second current value based on the first transformer ratio and the second transformer ratio to determine a current at two different locations for the benefit of improving the operation of the protection zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to determining an overcurrent fault based on sensing, by the controller, a current value having a larger magnitude than the expected current difference value to protect elements within the second protection zone (Kojovic[0043]) for the benefit of improving the operation of the protection zone.

	Regarding Claim 20, Kojovic discloses the claimed invention discussed in claim 11.
Kojovic discloses the second location is closer to a load than the first location (an electrical protection system includes a first Rogowski coil positioned to measure a first current at a first location of an electrical arc furnace (EAF) system and output a first signal, a second Rogowski coil positioned to measure a second current at a second location of the EAF system and output a second signal [0017]).
However, Kojovic does not disclose the second location is closer to a load than the first location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to have the second location is closer to a load than the first location to determine a current at two different locations  for the of benefit of improving the operation of the protection zone.

Claims 5, 8,15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kojovic, and further in view of McAnelly et al. (US10132875) hereinafter referred to as ‘McAnelly’.

	Regarding Claim 5, Kojovic discloses the claimed invention discussed in claim 2.

Kojovic discloses determining, by the controller (the tap position signal 1328 may be passed to the relay 1308 through a Programmable Logic Controller ("PLC"), or through some other technique for communicating the tap position information to the relay 1308 [0146]), the type of fault associated with the differential protection zone based on the first current value and the second value comprises (to measure a first current in the first conductor and output a first signal, where the first conductor is part of an electric arc furnace (EAF) system, and a protection device operable to use the first signal in determining that a fault exists in the EAF system [0005]; The first protection zone 104 may include one or more circuit elements (not shown), such as, for example, a transformer [0036]): determining an expected current difference value between the first current value and the second current value based on the first transformer ratio and the second transformer ratio (the relay 116 may determine that an output current, 10, is exceeds a difference of the currents I.sub.1B and I.sub.2B, where a factor may be included to account for acceptable levels of measurement errors [0042]).
However, Kojovic does not disclose the type of fault associated with the differential protection zone based on the first current value and the second value and determining an open phase fault based on sensing, by the controller, no current value.
Nevertheless, McAnelly discloses and determining an open phase fault based on sensing, by the controller, no current value (The microprocessor algorithm will detect a zero sequence fault scenario when there is an open phase condition or ground fault detected with the zero sequence instrument transformer, Col. 7, Lines 54-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to incorporate a type of fault associated with the differential protection zone based on the first current value and the second current value to protect elements within the second protection zone (Kojovic [0043]) for the of benefit of improving the operation of the protection zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic, in view McAnelly to incorporate determining an open phase fault based on sensing, by the controller, no current value to detect a zero fault scenario (McAnelly, Col. 7, Line 54) for the benefit of improving the operation of the protection zone.

Regarding Claim 8, Kojovic discloses the claimed invention discussed in claim 3.

Kojovic discloses determining, by the controller (the tap position signal 1328 may be passed to the relay 1308 through a Programmable Logic Controller ("PLC"), or through some other technique for communicating the tap position information to the relay 1308 [0146]), the type of fault associated with the differential protection zone based on the first current value and the second value comprises (to measure a first current in the first conductor and output a first signal, where the first conductor is part of an electric arc furnace (EAF) system, and a protection device operable to use the first signal in determining that a fault exists in the EAF system [0005]): determining an expected current difference value between the first current value and the second current value based on the first transformer ratio and the second transformer ratio (the relay 116 may determine that an output current, 10, is exceeds a difference of the currents I.sub.1B and I.sub.2B, where a factor may be included to account for acceptable levels of measurement errors [0042]).
However, Kojovic does not disclose the type of fault associated with the differential protection zone based on the first current value and the second value and determining an open phase fault based on sensing, by the controller, no current value.
Nevertheless, McAnelly discloses and determining an open phase fault based on sensing, by the controller, no current value (The microprocessor algorithm will detect a zero sequence fault scenario when there is an open phase condition or ground fault detected with the zero sequence instrument transformer, Col. 7, Lines 54-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to incorporate a type of fault associated with the differential protection zone based on the first current value and the second current value to protect elements within the second protection zone (Kojovic [0043]) for the of benefit of improving the operation of the protection zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic, in view of McAnelly to incorporate determining an open phase fault based on sensing, by the controller, no current value to detect a zero fault scenario (McAnelly, Col. 7, Line 54) for the benefit of improving the operation of the protection zone.

Regarding Claim 15, Kojovic discloses the claimed invention discussed in claim 12.
Kojovic discloses determining, by the controller (the tap position signal 1328 may be passed to the relay 1308 through a Programmable Logic Controller ("PLC"), or through some other technique for communicating the tap position information to the relay 1308 [0146]), the type of fault associated with the differential protection zone based on the first current value and the second value comprises (to measure a first current in the first conductor and output a first signal, where the first conductor is part of an electric arc furnace (EAF) system, and a protection device operable to use the first signal in determining that a fault exists in the EAF system [0005]; The first protection zone 104 may include one or more circuit elements (not shown), such as, for example, a transformer [0036]): determining an expected current difference value between the first current value and the second current value based on the first transformer ratio and the second transformer ratio (the relay 116 may determine that an output current, 10, is exceeds a difference of the currents I.sub.1B and I.sub.2B, where a factor may be included to account for acceptable levels of measurement errors [0042]).
However, Kojovic does not disclose the type of fault associated with the differential protection zone based on the first current value and the second value and determining an open phase fault based on sensing, by the controller, no current value.
Nevertheless, McAnelly discloses and determining an open phase fault based on sensing, by the controller, no current value (The microprocessor algorithm will detect a zero sequence fault scenario when there is an open phase condition or ground fault detected with the zero sequence instrument transformer, Col. 7, Lines 54-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to incorporate a type of fault associated with the differential protection zone based on the first current value and the second current value to protect elements within the second protection zone (Kojovic [0043]) for the of benefit of improving the operation of the protection zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic, in view of McAnelly to incorporate determining an open phase fault based on sensing, by the controller, no current value to detect a zero fault scenario (McAnelly, Col. 7, Line 54) for the benefit of improving the operation of the protection zone.

Regarding Claim 18, Kojovic discloses the claimed invention discussed in claim 13.
Kojovic discloses determining, by the controller (the tap position signal 1328 may be passed to the relay 1308 through a Programmable Logic Controller ("PLC"), or through some other technique for communicating the tap position information to the relay 1308 [0146]), the type of fault associated with the differential protection zone based on the first current value and the second value comprises (to measure a first current in the first conductor and output a first signal, where the first conductor is part of an electric arc furnace (EAF) system, and a protection device operable to use the first signal in determining that a fault exists in the EAF system [0005]; The first protection zone 104 may include one or more circuit elements (not shown), such as, for example, a transformer [0036]): determining an expected current difference value between the first current value and the second current value based on the first transformer ratio and the second transformer ratio (the relay 116 may determine that an output current, 10, is exceeds a difference of the currents I.sub.1B and I.sub.2B, where a factor may be included to account for acceptable levels of measurement errors [0042]).
However, Kojovic does not disclose the type of fault associated with the differential protection zone based on the first current value and the second value and determining an open phase fault based on sensing, by the controller, no current value.
Nevertheless, McAnelly discloses and determining an open phase fault based on sensing, by the controller, no current value (The microprocessor algorithm will detect a zero sequence fault scenario when there is an open phase condition or ground fault detected with the zero sequence instrument transformer, Col. 7, Lines 54-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to incorporate a type of fault associated with the differential protection zone based on the first current value and the second current value to protect elements within the second protection zone (Kojovic [0043]) for the of benefit of improving the operation of the protection zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic, in view of McAnelly to incorporate determining an open phase fault based on sensing, by the controller, no current value to detect a zero fault scenario (McAnelly, Col. 7, Line 54) for the benefit of improving the operation of the protection zone.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kojovic, and further in view of Cardenas et al. (WO2019244034) hereinafter referred to as ‘Cardenas’.

Regarding Claim 6, Kojovic discloses the claimed invention discussed in claim 2.

Kojovic discloses determining, by the controller (the tap position signal 1328 may be passed to the relay 1308 through a Programmable Logic Controller ("PLC"), or through some other technique for communicating the tap position information to the relay 1308 [0146]), the type of fault associated with the differential protection zone based on the first current value and the second value comprises (to measure a first current in the first conductor and output a first signal, where the first conductor is part of an electric arc furnace (EAF) system, and a protection device operable to use the first signal in determining that a fault exists in the EAF system [0005]): determining an expected current difference value between the first current value and the second current value based on the first transformer ratio and the second transformer ratio (the relay 116 may determine that an output current, 10, is exceeds a difference of the currents I.sub.1B and I.sub.2B, where a factor may be included to account for acceptable levels of measurement errors [0042]); and determining a differential fault based on sensing, by the controller, a current value having an opposite polarity from the expected current difference value (Using these and related techniques, sensitive and/or expensive electrical equipment may be protected from damage due to fault currents. Moreover, by placing the coils 108 and 110 around selected pieces of circuitry/equipment, and thereby establishing the protection zones 104, 118, and 120 of FIG. 1, a location as well as an existence of a fault current may be accurately detected [0049]). 
However, Kojovic does not disclose the type of fault associated with the differential protection zone based on the first current value and the second value and determining a differential fault based on sensing, by the controller, a current value having an opposite polarity from the expected current difference value.
Nevertheless, Cardenas discloses a current value having an opposite polarity (The device (100) disclosed herein further comprises a polarity reversal circuit (734) that reverses the direction of the current that drives the electromagnetic actuator (220), so that the pulse sent by the trip capacitor (350) is inverted according to the state of the device… During the closing of the vacuum switch (210), the control module (710) commands the polarity reversal circuit (734) so that the current sent by the trip capacitor (350) reaches the electromagnetic actuator (220) with the opposite direction [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic, in view of Cardenas to incorporate a type of fault associated with the differential protection zone based on the first current value and the second current value to protect elements within the second protection zone (Kojovic [0043]) for the of benefit of improving the operation of the protection zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic, in view of Cardenas to determine a current value having an opposite polarity from the expected current difference value to reverse the direction of the current that drives the electromagnetic actuator (Cardenas [0035]) for the benefit of improving the operation of the protection zone.

Regarding Claim 16, Kojovic discloses the claimed invention discussed in claim 12.
Kojovic discloses determining, by the controller (the tap position signal 1328 may be passed to the relay 1308 through a Programmable Logic Controller ("PLC"), or through some other technique for communicating the tap position information to the relay 1308 [0146]), the type of fault associated with the differential protection zone based on the first current value and the second value comprises (to measure a first current in the first conductor and output a first signal, where the first conductor is part of an electric arc furnace (EAF) system, and a protection device operable to use the first signal in determining that a fault exists in the EAF system [0005]): determining an expected current difference value between the first current value and the second current value based on the first transformer ratio and the second transformer ratio (the relay 116 may determine that an output current, 10, is exceeds a difference of the currents I.sub.1B and I.sub.2B, where a factor may be included to account for acceptable levels of measurement errors [0042]); and determining a differential fault based on sensing, by the controller, a current value having an opposite polarity from the expected current difference value (Using these and related techniques, sensitive and/or expensive electrical equipment may be protected from damage due to fault currents. Moreover, by placing the coils 108 and 110 around selected pieces of circuitry/equipment, and thereby establishing the protection zones 104, 118, and 120 of FIG. 1, a location as well as an existence of a fault current may be accurately detected [0049]).
However, Kojovic does not disclose the type of fault associated with the differential protection zone based on the first current value and the second value and determining a differential fault based on sensing, by the controller, a current value having an opposite polarity from the expected current difference value.
Nevertheless, Cardenas discloses a current value having an opposite polarity (The device (100) disclosed herein further comprises a polarity reversal circuit (734) that reverses the direction of the current that drives the electromagnetic actuator (220), so that the pulse sent by the trip capacitor (350) is inverted according to the state of the device… During the closing of the vacuum switch (210), the control module (710) commands the polarity reversal circuit (734) so that the current sent by the trip capacitor (350) reaches the electromagnetic actuator (220) with the opposite direction [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic to incorporate a type of fault associated with the differential protection zone based on the first current value and the second current value to protect elements within the second protection zone (Kojovic [0043]) for the of benefit of improving the operation of the protection zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojovic, in view of Cardenas to determine a current value having an opposite polarity from the expected current difference value to reverse the direction of the current that drives the electromagnetic actuator (Cardenas [0035]) for the benefit of improving the operation of the protection zone.

 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Frank Mieske (US20170331279) discloses a protection device with transformers.

David Smith (US20170358919) discloses current transformer with a control device and current sensors.

Robert Bennett (US20190212713) discloses a fault detection system with a control unit.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAH ZAAB/Examiner, Art Unit 2863      

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863